FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                        December 21, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 16-3364
                                                  (D.C. No. 6:15-CR-10102-JTM-1)
HUMPHREY EZEKIEL ETENYI,                                     (D. Kansas)

      Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                         ________________________________

Before BRISCOE, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________


      A jury convicted Humphrey Ezekiel Etenyi of unlawfully producing an

identification document, aggravated identity theft, and hindering deportation from the

United States. Mr. Etenyi appeals all three convictions. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.

                              I.     BACKGROUND

                                   A. Factual History

      Mr. Etenyi was born and raised in Kenya. He arrived in the United States on a

non-immigrant student visa in 2006 to attend Wichita State University, from which


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
he graduated in 2011 with a degree in international business. Wishing to stay in

America, Mr. Etenyi began putting down roots. He bought a house in Wichita, earned

an advanced degree in healthcare leadership from Friends University, and applied for

a change of status to become a permanent resident. In the course of investigating that

change of status request, the government discovered a 2009 employment form which

appeared to show that Mr. Etenyi, under penalty of perjury, attested that he was a

citizen of the United States and eligible to work on that basis. As a result, his

application was denied. And, in 2012, he was placed in removal proceedings for

violating the terms of his student visa and for making a false claim of United States

citizenship. In August 2013, an immigration judge found Mr. Etenyi deportable.

Mr. Etenyi filed an appeal, which was denied in September 2014. He moved for

reconsideration, but that motion too was denied, thus exhausting Mr. Etenyi’s

administrative appeals and subjecting him to immediate removal from the United

States as of February 9, 2015.

      Meanwhile, on January 15, 2015, Mr. Etenyi walked into an office of the

Kansas Department of Revenue (“KDOR”) with his brother’s employment

identification card and walked out with a temporary paper Kansas driver’s license

(the “Driver’s License”) bearing Mr. Etenyi’s photograph but his brother’s name,

apparent signature, date of birth, address, and license number. Mr. Etenyi and his




                                            2
brother, Samson Etenyi Sievisa,1 contend this was an honest mistake. Mr. Sievisa, a

permanent resident of the United States, testified at trial that he received a temporary

Kansas driver’s license in early December 2014, with the expectation that he would

receive a permanent plastic license in the mail within two to three weeks. After the

card did not arrive within the expected timeframe, Mr. Sievisa lent Mr. Etenyi his

Employment Authorization Card and asked him to “give me a favor and go get the

driver’s license for me.” 2 ROA 306–07. Mr. Etenyi testified likewise. He says that

he went to a driver’s license station in Twin Lakes on Mr. Sievisa’s behalf and

announced, “I’m here to pick up a driver’s license for my brother.” Id. at 333. At

trial, Mr. Etenyi described what happened next:

       And then they started putting stuff in the computer and then she told me,
       Back up, and then I backed up and then she took a picture. First, I was
       like, I didn’t understand but I thought maybe because a new system so I
       stood there and then she took a picture and then she said, Can you turn
       head like this and then I—I was like—I stood there, and then she took a
       picture and then when I went closer she put stuff in the computer and
       then she just says $18.

Id. at 334. Mr. Etenyi testified that he paid ($27, though he is not sure why the price

went up) “and then she just pulled a receipt . . . and then I just took it and put it in a

pocket and then left.” Id. at 335. On cross examination, Mr. Etenyi clarified that he

did not even look at the receipt handed him—he just folded it up and put it in his

pocket, because “[t]hat is what I normally do [with] my receipts.” Id. at 370. Mr.

Etenyi further testified that he does not remember whether he signed any document—

       1
        Although Mr. Etenyi and Mr. Sievisa are brothers, Mr. Sievisa has used
“Etenyi” as his middle name and “Sievisa” as his surname ever since he mixed them
up on an application for a Kenyan ID in 2004.
                                             3
whether in his own name or his brother’s name—but he believes he did not. He also

testified that he does not remember whether the clerk checked his vision.2

      On February 10, 2015, the day after Mr. Etenyi’s reconsideration motion was

denied, immigration officers knocked on his front door and arrested him so as to

effect his removal. Incident to the arrest, officers found the aforementioned Driver’s

License folded in Mr. Etenyi’s wallet.3 In the ensuing months, the government

attempted to remove Mr. Etenyi to Kenya. But no one could find his passport. On the

day of his arrest, Mr. Etenyi speculated that his brother might have it, but he was not

sure, and he declined to give the officers permission to search his house. Over the

next several months, Mr. Etenyi variously told officers he did not know where his

passport was, that it was at his house and no one should retrieve it, that his brother

had it, and that it could have been stolen in a burglary. Immigration officers obtained

a warrant in May 2015 and searched Mr. Etenyi’s house for the passport. They did

not find it, but the search did reveal a certified copy of the passport along with a




      2
         The KDOR driver’s license examiner who assisted Mr. Etenyi that day was
Jillian Wallace. Ms. Wallace does not recall the events of January 15, 2015, but she
testified that she always asks nine questions before processing a driver’s license
application, including whether the applicant has any disabilities that could make it
difficult to safely operate a motor vehicle and whether the applicant has suffered a
seizure in the last six months. Ms. Wallace testified that she will not issue a driver’s
license absent satisfactory answers to her questions.
      3
        That discovery was not necessarily a surprise. According to the government,
the KDOR had already informed the Department of Homeland Security that Mr.
Etenyi appeared to have obtained a temporary Kansas driver’s license using his
brother’s identity.
                                            4
receipt showing that Mr. Etenyi had renewed his passport in March 2010, making it

valid until October 2015.

      From February 2015 to July 2015, immigration officers served Mr. Etenyi with

three separate Form I-229(a) Warnings for Failure to Depart. These forms notified

Mr. Etenyi that he was subject to a final order of removal and that his willful failure

to assist in the removal was a crime. On May 11, immigration officers served Mr.

Etenyi with a warning that he must comply with all requirements for his removal.

And on May 27, they served him with a Failure to Comply stating that he was not in

compliance with the requirement to aid in his removal. Mr. Etenyi refused to sign any

statements acknowledging receipt of any of these documents.

      Immigration officers arranged a call between themselves, Mr. Etenyi, and his

attorney to address his missing passport, but Mr. Etenyi did not cooperate.

Immigration officers also called the Kenyan consulate in Los Angeles in an attempt

to secure documentation that would make his removal possible. But Mr. Etenyi

refused to say anything to the consulate official once he was on the phone.

                                B. Procedural History

      In July 2015, a federal grand jury returned a five-count indictment against Mr.

Etenyi. Count 1 charged him with knowingly and intentionally possessing and using

Mr. Sievisa’s Employment Authorization Card, in violation of 18 U.S.C. § 1546(a)

and 2. Count 2 charged Mr. Etenyi with unlawfully producing and aiding and

abetting the production of an identification document issued by the State of Kansas,

in violation of 18 U.S.C. § 1028(a)(1) and 2. Count 3 charged Mr. Etenyi with

                                           5
aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1). Count 4 charged

Mr. Etenyi with knowingly and intentionally taking action with the purpose of

preventing or hampering his departure from the United States, in that he will not

make available the identification documents necessary for his removal, such as his

Kenyan passport, in violation of 18 U.S.C. § 1253(a)(1)(C). And Count 5 charged

him with knowingly, willfully, and intentionally making materially false, fictitious,

and fraudulent statements and representations, in that he alternatively claimed to

deportation officers that his Kenyan passport was at his brother’s residence, that it

was at his own residence, and that it might have been stolen during a burglary of his

residence, in violation of 18 U.S.C. § 1001(a)(2).

      The government voluntarily dismissed Count 1, but the remainder of the

charges went to trial in September 2016. A jury convicted Mr. Etenyi of Counts 2, 3,

and 4, but acquitted him of Count 5. After trial, the district court denied Mr. Etenyi’s

motions seeking dismissal of the charges and for a new trial or judgment

notwithstanding the verdict. United States v. Etenyi, No. 15-10102-JTM, 2016 WL

6462037, at *1–4 (D. Kan. Nov. 1, 2016). It sentenced him to twenty-seven months’

imprisonment, time that Mr. Etenyi has since served. As of the date of oral argument

in this case, Mr. Etenyi was expected to be deported to Kenya within thirty days.4


      4
        These facts—that Mr. Etenyi has served his sentence and has been or will
soon be deported to Kenya—raise a potential mootness issue. Although the
government did not argue mootness, we must nevertheless address it “because it goes
to our appellate jurisdiction.” United States v. Reider, 103 F.3d 99, 101 (10th Cir.
1996). In Reider, we held that “[a] defendant’s release from custody upon the
expiration of a sentence does not moot an appeal from the conviction if there is a
                                           6
                              II.   DISCUSSION

      This court reviews a district court’s denial of a motion to dismiss a criminal

indictment for abuse of discretion, but reviews any statutory interpretation issues de

novo. United States v. Berres, 777 F.3d 1083, 1089 (10th Cir. 2015). We also review

de novo sufficiency of evidence claims and denials of motions for judgments of

acquittal. United States v. Porter, 745 F.3d 1035, 1050 (10th Cir. 2014). “In doing

so, we must examine whether, viewing the evidence in the light most favorable to the

Government, any rational trier of fact could have found the defendant guilty of the

crime beyond a reasonable doubt.” Id. (internal quotation marks omitted). “We do not

weigh conflicting evidence or consider witness credibility, and the fact that

prosecution and defense witnesses presented conflicting or differing accounts at trial

does not necessarily render the evidence insufficient.” Id. (citation omitted).

      We now turn to Mr. Etenyi’s arguments for reversal as to each of his three

convictions. For the reasons explained below, we affirm on all counts.

                 A. Unlawful Production of Identification Document

      The jury convicted Mr. Etenyi of producing a state-issued identification

document without lawful authority, in violation of 18 U.S.C. § 1028(a)(1). In

relevant part, § 1028(a)(1) prohibits a person from “knowingly and without lawful


possibility that the defendant may suffer collateral legal consequences from a
sentence already served.” Id. (internal quotation marks omitted). In this case,
collateral legal consequences appear less likely once Mr. Etenyi is deported. But they
are possible, as his prior convictions would be salient if, for instance, Mr. Etenyi
attempts to reenter the United States or if he is charged with another crime in the
United States. We thus conclude this appeal is not moot.
                                           7
authority produc[ing] an identification document.” The statute defines “produce” to

include “alter, authenticate, or assemble,” 18 U.S.C. § 1028(d)(9), and “identification

document” as a “document made or issued by or under the authority of . . . a State . . .

which, when completed with information concerning a particular individual, is of a

type intended or commonly accepted for the purpose of identification of individuals,”

id. § 1028(d)(3). Although § 1028(a)(1) is silent as to accessory liability, it is

modified by 18 U.S.C. § 2, which provides that:

       (a) Whoever commits an offense against the United States or aids, abets,
           counsels, commands, induces or procures its commission, is punishable
           as a principal.

       (b) Whoever willfully causes an act to be done which if directly performed
           by him or another would be an offense against the United States, is
           punishable as a principal.

See United States v. Rashwan, 328 F.3d 160, 165 (4th Cir. 2003) (“Section 2 merely

obviates the need for awkward phrasing and strained readings of statutes by making

clear that in all crimes an accessory will be punished as a principal.”); United States

v. Scroger, 98 F.3d 1256, 1262 (10th Cir. 1996) (noting that Section 2 “abolishes the

common-law distinction between principal and accessory”); United States v. Dodd,

43 F.3d 759, 762 n.5 (1st Cir. 1995) (noting that an aider and abettor charge “is

implicit in all indictments”).

       Mr. Etenyi’s primary argument for reversal is twofold. First, he argues he did

not “produce” the Driver’s License, because it was produced by the KDOR, not him.

Second, he argues he cannot be guilty of aiding and abetting the production of the

Driver’s License because the principal—here, the KDOR, or one or more of its

                                            8
employees—is innocent of any crime. The district court was not persuaded by

Mr. Etenyi’s first argument, noting that “production” as used in § 1028(a)(1) “is not

narrow, and by ordinary construction would include ‘to cause to be produced.’”

Etenyi, 2016 WL 6462037, at *1. It also observed that the Driver’s License was

produced only after “someone” (i.e., Mr. Etenyi) “agreed to the questions posed by

the examiner—that is, helped to authenticate it,” id., which the statute tells us is

within the definition of “produce,” § 1028(d)(9). The district court then held that

substantial evidence supported the jury’s conclusion that Mr. Etenyi aided and

abetted the production of the Driver’s License. Etenyi, 2016 WL 6462037, at *1. In

so holding, the district court relied on three out-of-circuit cases for the proposition

that a defendant may violate § 1028 by helping to cause a government clerk or other

third person to issue a false identification. See id. (citing United States v. Jaensch,

665 F.3d 83, 95 (4th Cir. 2011); Rashwan, 328 F.3d 160; United States v. Ruffin, 613

F.2d 408, 412 (2d Cir. 1979)).

      We agree the evidence was sufficient to convict Mr. Etenyi both of producing

the Driver’s License and of aiding and abetting its production. See United States v.

Cueto, 628 F.2d 1273, 1275 (10th Cir. 1980) (affirming where “the record amply

supports a conviction regardless of whether the jury believed [the defendant] to be

guilty as the principal or as an aider and abettor”). This court has already held that a

principal’s innocence is no defense. See United States v. DeSantiago-Flores, 107

F.3d 1472, 1478 (10th Cir. 1997) (“[W]here as here culpability is based in § 2(b), an

individual is criminally culpable when an intermediary is used to commit a criminal

                                            9
act, even though that intermediary has no criminal intent and is innocent of the

substantive crime.”), overruled on other grounds by United States v. Holland, 116

F.3d 1353 (10th Cir. 1997). And the Fourth Circuit has held that a defendant may

violate § 1028(a) by causing an innocent government clerk to issue a false

identification. See United States v. Luke, 628 F.3d 114, 118–19 (4th Cir. 2010);

Rashwan, 328 F.3d at 165 (holding that the defendant “cannot insulate himself from

punishment by manipulating innocent third parties to perform acts on his behalf that

would be illegal if he performed them himself”).

      Rashwan is on point. In that case, the defendant argued that he was improperly

prosecuted under § 1028(a)(1) for obtaining a false driver’s license because he did

not produce the driver’s license himself; rather, it was produced by the Virginia

Department of Motor Vehicles. 328 F.3d at 162, 165. Relying on 18 U.S.C. § 2(b)

and Tenth Circuit case law, see id. at 165 (citing Scroger, 98 F.3d at 1262), the

Fourth Circuit held that the defendant “aided and abetted the production of false

identification documents by providing false information to the DMV with the specific

intent that the agency would then produce a false identification document for him,”

id. Because of the defendant’s specific intent, it was irrelevant “whether the clerk

who actually produced the license also had any intent to commit the crime.” Id.

(citing Ruffin, 613 F.2d at 412).

      In his brief, Mr. Etenyi urges us not to follow Rashwan, Jaensch, and other

cases in accord because they are “flawed” and do not comport with established



                                           10
Supreme Court and Tenth Circuit law.5 At oral argument, counsel for Mr. Etenyi

again criticized the Fourth Circuit’s “tortured reading of aid and abet theory,” adding

that he “can’t say it any nicer than that.” But Mr. Etenyi has not identified a single

Supreme Court or Tenth Circuit case inconsistent with Rashwan. He relies principally

on Shuttlesworth v. City of Birmingham, 373 U.S. 262, 265 (1963), in which the

Supreme Court said “[i]t is generally recognized that there can be no conviction for

aiding and abetting someone to do an innocent act.” In that case, two ministers were

convicted for aiding and abetting a violation of Birmingham’s criminal trespass

ordinance. Id. at 263. The same day Shuttlesworth was decided, the Court reversed

the underlying trespass convictions. See Gober v. City of Birmingham, 373 U.S. 374

(1963). Having set aside the underlying convictions, it followed that the ministers did


      5
         Although Mr. Etenyi does not argue the point, we note Rashwan and
DeSantiago-Flores both relied on 18 U.S.C. § 2(b), see Rashwan, 328 F.3d at 165;
DeSantiago-Flores, 107 F.3d at 1478, while the jury in this case was instructed only
on 18 U.S.C. § 2(a). Some out-of-circuit cases suggest this may be a salient
difference. See, e.g., United States v. Hornaday, 392 F.3d 1306, 1313 (11th Cir.
2004) (“The argument that someone else has to commit an offense for [§ 2(a)] to fit
is a forceful one,” but “[t]he same cannot be said” for § 2(b), which “is obviously
designed for[] the situation in which a defendant with the requisite intent to commit a
crime gets someone else to act in a way necessary to bring about the crime, even if
that other person is innocent.”); United States v. Ruffin, 613 F.2d 408, 412 (2d Cir.
1979) (holding that a defendant can be found guilty under § 2(a)—but not § 2(b)—
where the defendant’s intermediary is innocent of the predicate crime). But, even
assuming the district court erred in instructing the jury under § 2(a) only, that error
does not undermine Mr. Etenyi’s conviction. Recall that Mr. Etenyi was indicted
under § 2, generally, and, even if he was not, “a violation of 18 U.S.C. § 2(b) is
implicit in every charge.” United States v. Dunne, 324 F.3d 1158, 1159 (10th Cir.
2003). Because the evidence was sufficient to convict Mr. Etenyi under § 2(b), the
district court’s decision to instruct the jury on § 2(a) alone does not trouble us. To the
extent the court erred by omitting a § 2(b) instruction, that error inured to Mr.
Etenyi’s benefit, not the government’s.
                                           11
not incite or aid and abet any crime, and thus their aid-and-abet convictions were

reversed as well. Shuttlesworth, 373 U.S. at 265. Shuttlesworth thus stands for the

proposition that one cannot be convicted for aiding and abetting acts that are not

criminal. It is not in tension with the principle that a person “cannot insulate himself

from punishment by manipulating innocent third parties to perform acts on his behalf

that would be illegal if he performed them himself.” See Rashwan, 328 F.3d at 165;

see also United States v. Standefer, 610 F.2d 1076, 1087–88 (3d Cir. 1979) (en banc)

(distinguishing Shuttlesworth on the basis that “[t]he crime charged here is not

constitutionally protected or otherwise innocent activity”), aff’d, 447 U.S. 10 (1980).

      To be sure, Mr. Etenyi’s aid-and-abet argument is that the evidence was

insufficient to convict him on his (mistaken) theory of aid and abet, which requires

proof of the principal’s guilty mind. On this point, he may well be right, as there was

no evidence presented that anyone at the KDOR committed a crime. In language

friendly to Mr. Etenyi’s view of the law, the trial judge instructed the jury that 18

U.S.C. § 2 “makes it a crime to intentionally help someone else commit a crime. To

find a defendant guilty of this crime, you must be convinced that the government has

proved . . . someone else committed the charged crime[.]” 1 ROA 57. To the extent

this instruction required the jury to find that a KDOR employee or anyone else other

than Mr. Etenyi committed a crime as an essential element to convict Mr. Etenyi, it

was a misstatement of the law. But because that error would clearly inure to Mr.

Etenyi’s benefit, it was harmless. More to the point, that error need not—indeed,

should not—be repeated when evaluating the sufficiency of the evidence on appeal.

                                           12
See Musacchio v. United States, 136 S. Ct. 709, 715 (2016) (“[W]hen a jury

instruction sets forth all the elements of the charged crime but incorrectly adds one

more element, a sufficiency challenge should be assessed against the elements of the

charged crime, not against the erroneously heightened command in the jury

instruction.”).

       Finally, Mr. Etenyi argues that because the words “aid or abet” are found in 18

U.S.C. § 1028(a)(7), but not § 1028(a)(1), “aiding and abetting” cannot apply to

§ 1028(a)(1). As we have already explained, however, the charge of aiding and

abetting is inherent in any crime. See United States v. Cooper, 375 F.3d 1041, 1049

(10th Cir. 2004) (“[I]t is well established that aiding and abetting is not an

independent crime under 18 U.S.C. § 2; it simply abolishes the common-law

distinction between principal and accessory.”); Scroger, 98 F.3d at 1262; Dodd, 43

F.3d at 762 n.5. Section 1028(a)(1) is no exception. See Rashwan, 328 F.3d at 165;

cf. United States v. Hai Gan, 641 F. App’x 833, 835 (10th Cir. 2016) (affirming

conviction for aiding and abetting a violation of § 1028(a)(2)). We affirm Mr.

Etenyi’s conviction under § 1028(a)(1).

                              B. Aggravated Identity Theft

       The jury also convicted Mr. Etenyi of aggravated identity theft, in violation of

18 U.S.C. § 1028A(a)(1). Mr. Etenyi argues that the aggravated identity theft

conviction should be reversed for the same reasons as the unlawful production

conviction, because it is multiplicitous of that conviction, and because the evidence

did not establish that he acted “without lawful authority.” Because we affirm his

                                           13
conviction under § 1028(a)(1), Mr. Etenyi’s first argument necessarily fails. See

Luke, 628 F.3d at 122–23.

      As to the second argument, Mr. Etenyi contends the § 1028(a)(1) and

§ 1028A(a)(1) charges are multiplicitous because they are based on the same

conduct. “Multiplicity refers to multiple counts of an indictment which cover the

same criminal behavior.” United States v. Johnson, 130 F.3d 1420, 1424 (10th Cir.

1997). While not fatal to an indictment, multiplicity “poses the threat of multiple

sentences for the same offense,” United States v. Morehead, 959 F.2d 1489, 1505

(10th Cir.), on reh’g sub nom. United States v. Hill, 971 F.2d 1461 (10th Cir. 1992),

thus implicating the Fifth Amendment’s prohibition on double jeopardy, see U.S.

Const. amend. V (“No person shall be . . . subject for the same offence to be twice

put in jeopardy of life or limb[.]”). As a result, a defendant may not be punished “for

the same conduct under ‘two distinct statutory provisions’ unless ‘each provision

requires proof of a fact which the other does not.’” United States v. Rentz, 777 F.3d

1105, 1108 (10th Cir. 2015) (quoting Blockburger v. United States, 284 U.S. 299,

304 (1932)).

      Count 3 charged Mr. Etenyi with aggravated identity theft in violation of 18

U.S.C. § 1028A(a)(1). The statute reads:

      Whoever, during and in relation to any felony violation enumerated in
      subsection (c), knowingly transfers, possesses, or uses, without lawful
      authority, a means of identification of another person shall, in addition
      to the punishment provided for such felony, be sentenced to a term of
      imprisonment of 2 years.



                                           14
By cross-referencing subsection (c), the statute makes clear that a violation of 18

U.S.C. § 1028(a)(1) counts as a predicate offense. See 18 U.S.C. § 1028A(c)(4)

(defining “felony violation enumerated in subsection (c)” to include “any provision

contained in this chapter . . . other than this section or section 1028(a)(7)”). “Means

of identification,” as defined by statute, include “any name or number that may be

used” to identify a specific individual, including any name, social security number,

date of birth, official State or government issued driver’s license, or employment

identification number. 18 U.S.C. § 1028(d)(7)(A).

      Mr. Etenyi’s multiplicity argument rings hollow. The jury instructions for

Counts 2 and 3 outlined how the elements of § 1028(a)(1) differ from the elements of

§ 1028A(a)(1). The jury instructions for Count 2 state that § 1028(a)(1) requires the

government to prove (1) “the defendant knowingly and intentionally produced and

aided and abetted the production of an identification document,” (2) “he did so

without lawful authority, meaning it was unlawful for him to do so,” and (3) “the

production of the identification document was in or affected interstate commerce.”

1 ROA 53. On the other hand, the jury instructions for Count 3 state that

§ 1028A(a)(1) requires the government to prove (1) “the defendant knowingly and

intentionally used a means of identification he knew to be of another person,” (2)

“the defendant used the means of identification without lawful authority, meaning he

used it for an unlawful purpose,” and (3) “the defendant used the means of

identification during and in relation to the crime alleged in Count 2.” Id. at 54. Thus,

Count 2 required proof that Mr. Etenyi produced an identification document. Count 3

                                           15
did not. Count 3 required proof that Mr. Etenyi used a means of identification of

another person. Count 2 did not. Therefore, the charges are not multiplicitous.

      Next, we consider Mr. Etenyi’s argument that the evidence was insufficient to

establish that he acted “without lawful authority.” In support, Mr. Etenyi relies on

uncontroverted trial testimony establishing that Mr. Sievisa willingly gave Mr. Etenyi

his employment authorization card. Thus, Mr. Etenyi contends, it was “impossible”

for him to unlawfully possess his brother’s employment authorization card, and so he

should not have been convicted. There are at least two problems with this argument.

First, it rests on a faulty premise made explicit in Mr. Etenyi’s opening brief, in

which he “contends that the phrase ‘without lawful authority,’ at least as charged in

this Indictment, necessarily referred to Mr. Etenyi’s ‘possession’ of the card.” Aplt.

Br. 33. But the indictment alleges that Mr. Etenyi violated § 1028A(a)(1) when he

“knowingly and intentionally used and possessed, without lawful authority, a means

of identification [he] knew to be of another person during and in relation to a

violation of . . . [18 U.S.C. § 1028(a)(1)], unlawful production of an identity

document, as alleged in Count 2.” 1 ROA 43. Nothing in the indictment limits the

government’s ability to prove its case by reference to any “means of identification”

identified at § 1028(d)(7)(A), which include not only an employment identification

number but also any name, social security number, date of birth, or official State or

government issued driver’s license. That list does not purport to be exhaustive. And

the jury could have reasonably found from the evidence presented that Mr. Etenyi

provided his brother’s name, date of birth, and even his purported signature, to obtain

                                           16
the Driver’s License. See Porter, 745 F.3d at 1040 (holding that “a signature is a

form of a ‘name’” within the meaning of § 1028(d)(7)). Second, and more

fundamental, the fact that Mr. Etenyi had Mr. Sievisa’s consent to use his

employment authorization card does not suffice to establish that his use and

possession of that document was lawful. Mr. Sievisa plainly does not possess that

authority.

                              C. Hindering Deportation

      Finally, the jury convicted Mr. Etenyi of preventing or hampering deportation

from the United States, in violation of 8 U.S.C. § 1253(a)(1)(C). On appeal, Mr.

Etenyi takes issue with both the sufficiency of the evidence and the jury instruction.

Neither argument has merit.

1.    Sufficiency of the Evidence

      Mr. Etenyi argues that the evidence is insufficient because he “was in jail

during the entire period of time applicable to this charge” and therefore “any

intentional ‘preventing or hampering’ of his departure was largely within the control

or direction of the Federal Government.” Aplt. Br. 36. To convict, the jury need only

have found that Mr. Etenyi “connive[d] or conspire[d], or t[ook] any other action,

designed to prevent or hamper or with the purpose of preventing or hampering” his

removal. 8 U.S.C. § 1253(a)(1)(C) (emphasis added). Our review of the record

confirms that the government presented ample evidence demonstrating Mr. Etenyi’s

obstinacy while in custody, which the jury was free to accept and which we are

bound to view in a light most favorable to the government. For instance, the jury

                                          17
could have reasonably determined that Mr. Etenyi’s failure to produce his passport,

along with his inconsistent statements about where the passport might be, were an

attempt to delay or hamper deportation. Or it could reasonably determine that Mr.

Etenyi’s refusal to speak with the Kenyan consulate when immigration officials

arranged a phone call was an attempt to delay or hamper his removal. Mr. Etenyi’s

alternative narrative, while perhaps plausible, is not so compelling that a reasonable

jury would have no choice but to accept it. See Porter, 745 F.3d at 1050 (“We do not

weigh conflicting evidence or consider witness credibility, and the fact that

prosecution and defense witnesses presented conflicting or differing accounts at trial

does not necessarily render the evidence insufficient.”) (citation omitted).

2.     Jury Instruction

       Mr. Etenyi also argues that the district court’s jury instruction “did not

accurately follow the allegation in the Indictment.” Aplt. Br. 45. We review jury

instructions de novo, examining them “in the context of the entire trial to determine if

they accurately state the governing law and provide the jury with an accurate

understanding of the relevant legal standards and factual issues in the case.” United

States v. Kalu, 791 F.3d 1194, 1200–01 (10th Cir. 2015) (citation omitted). In

relevant part, the district court instructed the jury as follows:

               The defendant is charged in Count 4 of violating Title 8, United
       States Code, Section 1253(a)(1)(C). This law makes it a crime to
       knowingly and intentionally impede one’s lawful removal from the United
       States.

             To find the defendant guilty of this crime the United States must
       prove beyond a reasonable doubt that:

                                            18
             First, a final order of removal was outstanding against the defendant.

             Second, the defendant was deportable pursuant to U.S. immigration
                   laws.

             Third, the defendant knowingly and intentionally connived or
                   conspired, or took any action, to prevent or hamper, or
                   with the purpose of preventing or hampering, his departure
                   from the United States.

            For the defendant to have acted knowingly and intentionally, the
      government must prove that the defendant acted in such a way as to prevent
      or hamper his departure and that he intended his actions to have that effect.

1 ROA 55. As an initial matter, the court’s instruction is undoubtedly faithful to the

statutory text, see 8 U.S.C. § 1253(a)(1)(C), and Mr. Etenyi does not appear to argue

otherwise. He argues instead that the instruction impermissibly departs from the

indictment, which alleged that Mr. Etenyi violated § 1253(a)(1)(C) “in that he will

not make available the identification documents necessary for his removal, such as

his Kenyan passport.” 1 ROA 15. Mr. Etenyi contends the district court’s failure to

include that language in the jury instruction “creates a variance or constructive

amendment,” meaning the indictment was effectively amended such that Mr. Etenyi

was convicted of an offense “different than what he understood he was being charged

with.” Aplt. Br. 47–48. We are not persuaded.

      “A constructive amendment results when the terms of an indictment are in

effect altered by the presentation of evidence and jury instructions which so modify

essential elements of the offense charged that there is a substantial likelihood that the

defendant may have been convicted of an offense other than the one charged in the


                                           19
indictment.” United States v. Edwards, 782 F.3d 554, 561 (10th Cir. 2015) (citation

omitted). “When a constructive amendment is established, it constitutes reversible

error per se.” United States v. Apodaca, 843 F.2d 421, 428 (10th Cir. 1988).

      As described supra, the evidence presented at trial was sufficient for the jury

to find that Mr. Etenyi acted with the purpose of preventing or hampering his

departure, in that he failed to produce his passport, gave inconsistent statements

about where the passport might be, and refused to speak with the Kenyan consulate,

which immigration officers asked that he do for the purpose of securing identification

documents to effectuate his removal. We have no reason to believe the jury

instruction yielded a conviction on a theory different than that alleged in the

indictment, let alone a “substantial likelihood” this was the case. See Edwards, 782

F.3d at 561.

      The cases relied on by Mr. Etenyi do not give us pause; he cites Edwards and

United States v. Smith, 838 F.2d 436 (10th Cir. 1988), the latter for the proposition

that a criminal defendant should only be tried on an indictment as found by the grand

jury “and this should include all language in the charging part of that document.”

Aplt. Br. 47. In both Edwards and Smith, this court affirmed the defendant’s

conviction. See Edwards, 782 F.3d at 565; Smith, 838 F.2d at 441. Moreover, in

Smith, we stressed that “proof is not required of everything alleged in the

indictment.” 838 F.2d at 439. Where, as here, the indictment includes allegations that

are not essential elements of the offense, such allegations are “merely surplusage and

the prosecution d[oes] not have to prove them.” See id. at 440. The district court

                                           20
properly instructed the jury on the essential elements of the § 1253(a)(1)(C) charge.

It was not obliged to repeat superfluous language from the indictment in its

instruction to the jury. See Rashwan, 328 F.3d at 165 (“[T]he precise language used

in the indictment, by the prosecution, or in the jury instructions is unimportant. So

long as all of the elements necessary to find [the defendant] guilty of the crime . . .

were put before the jury, conviction will be proper.”).

                                  III.     CONCLUSION

      For the foregoing reasons, we AFFIRM Mr. Etenyi’s convictions and uphold

the district court’s resulting judgment.

                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge




                                            21